          Case 5:21-mj-00103-SM Document 12 Filed 02/26/21 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

                               Plaintiff,
                                                              APPEARANCE
v.
                                                      CASE NUMBER: M-21-103-SM

DANIELLE NICOLE DOYLE,

                               Defendant.


To the Clerk of this court and all parties of record:

        In accordance with this Court’s Order Appointing Counsel (Dkt. No. 4) please enter
my appearance as counsel in this case for DANIELLE NICOLE DOYLE for purposes of
initial appearance only.

        I certify that I am admitted to practice in this court. I also certify that I am registered
in this Court’s Electronic Case Filing System.

February 26, 2021                                     s/ Julia C. Summers
Date                                                  JULIA C. SUMMERS
                                                      OBA #15851
                                                      ASSISTANT FEDERAL PUBLIC DEFENDER
                                                      215 DEAN A. MCGEE, SUITE 109
                                                      OKLAHOMA CITY, OKLAHOMA 73102
                                                      MAIN: (405) 609-5930
                                                      FAX: (405) 609-5932
                                                      DIRECT: (405) 609-5963
                                                      EMAIL: julia_summers@fd.org

                                    CERTIFICATE OF SERVICE
        I hereby certify that on February 26, 2021, I electronically transmitted the attached document
to the Clerk of the Court using the ECF System for filing. Based on the records currently on file,
the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrant(s):
Matthew B. Dillon, Assistant United States Attorney.

                                                      s/ Julia C. Summers
                                                      JULIA C. SUMMERS
